[J-49A-2020 and J-49B-2020]
                IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT

  SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


UNIONTOWN NEWSPAPERS, INC., D/B/A   :   No. 76 MAP 2019
THE HERALD STANDARD; AND            :
CHRISTINE HAINES,                   :   Appeal from the Order of the
                                    :   Commonwealth Court at No. 66 MD
                 Appellees          :   2015 dated March 23, 2018.
                                    :
                                    :   ARGUED: May 21, 2020
          v.                        :
                                    :
                                    :
PENNSYLVANIA DEPARTMENT OF          :
CORRECTIONS,                        :
                                    :
                 Appellant          :

UNIONTOWN NEWSPAPERS, INC., D/B/A   :   No. 77 MAP 2019
THE HERALD STANDARD; AND            :
CHRISTINE HAINES,                   :   Appeal from the Order of the
                                    :   Commonwealth Court at No. 66 MD
                 Appellees          :   2015 dated October 29, 2018.
                                    :
                                    :   ARGUED: May 21, 2020
          v.                        :
                                    :
                                    :
PENNSYLVANIA DEPARTMENT OF          :
CORRECTIONS,                        :
                                    :
                 Appellant          :


                              OPINION


JUSTICE MUNDY                              DECIDED: December 22, 2020
         We granted appeal in this matter to consider the assessment of sanctions and

attorney fees based on a finding of bad faith and willful and wanton behavior by an agency

responder under the Right to Know Law (RTKL).1

         In September 2014, prior to the request for the records at issue in this case, the

Abolitionist Law Center published a report entitled “No Escape: Exposure to Toxic Coal

Waste at [SCI-]Fayette.” The report alleged a causal connection between the ill health of

inmates at SCI-Fayette, and the facility’s proximity to a fly ash dumpsite. In response to

the report, the Department of Corrections (DOC) coordinated with the Department of

Health (DOH) to investigate the allegations (the No Escape Investigation). Christopher

Oppman, who was then the Director of the DOC’s Bureau of Health Care Services,

oversaw the No Escape Investigation, which was led by Drs. Paul Noel and Eugene

Ginchereau.     In conducting the No Escape Investigation, the DOC consulted many

sources of information. These included “causes of inmate deaths (Mortality Lists); a

database that tracked inmates treated for cancer (Oncology Database); reports of inmate

medications prepared by DOC's pharmacy contractor (Pharmacy Contractor Reports);

and, records showing inmates enrolled in Chronic Care Clinics, tracked via the PTrax

database (collectively, Inmate Illness Sources).” Uniontown Newspapers, Inc. v. Pa.

Dep’t of Corr., 185 A.3d 1161, 1164-65 (Pa. Cmwlth. 2018) (Uniontown II).

         On September 25, 2014, reporter Christine Haines of The Herald Standard

(Appellees) sent an e-mail RTKL request to the DOC, seeking:

               documentation of illnesses contracted by inmates and/or staff
               members at SCI-Fayette. I am not seeking identifying
               information, only the types of reported contracted illnesses
               and the number of inmates and staff members with those
               illnesses. I am particularly interested in various types of
               cancer reported at SCI-Fayette since its opening, as well as
               respiratory ailments reported. If there is also information

1   Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.

                             [J-49A-2020 and J-49B-2020] - 2
              comparing the health at SCI-Fayette with the health at other
              state correctional facilities, that would also be helpful.
       Uniontown Newspapers, Inc. v. Pa. Dep’t of Corr., 151 A.3d 1196, 1200 (Pa.

Cmwlth. 2016) (Uniontown I).

       DOC assumed Appellees’ request related to the Abolitionist Law Center’s report

and the No Escape Investigation. Uniontown II, 185 A.3d at 1165. DOC’s open records

officer, Andrew Filkosky, issued a denial of Appellees’ request in its entirety, citing several

exceptions under Section 708(b) of the RTKL, as well as attorney-client privilege and

deliberative process privilege grounds. Appellees appealed and, on December 1, 2014,

the Office of Open Records (OOR) reversed, ordering DOC to disclose to Appellees “all

responsive records” within 30 days.        DOC did not file a petition for review of this

determination with the Commonwealth Court.

       On December 31, 2014, in-house counsel for DOC, Chase DeFelice, disclosed 15

pages of records to Appellees. The disclosed records included “charts depicting the

following: the number of patients with pulmonary conditions in all SCIs (from Chronic Care

Clinic records); the number of inmates with cancer in all SCIs (2010–13); inmate cancer

deaths by institution (2010–13); inmate cancer deaths at SCI–Fayette (2003–13); the

number of inmates treated by Pharmacy Contractor for pulmonary ailments (2010–14);

and, the number of inmates treated by Pharmacy Contractor for gastrointestinal ailments

(2010–14).” Id. (citation omitted). In January 2015, Appellees asked DOC to verify that

its December 31, 2014 disclosure was a complete response to the request for records.

After undertaking an additional review, DOC disclosed a memorandum from Dr.

Ginchereau to Dr. Noel, as well as an e-mail from Dr. Noel about the investigation, and a

day later disclosed cancer patient records from November 2014 and January 2015. At

this juncture, Director Oppman verified that the DOC “had no other records of SCI–




                             [J-49A-2020 and J-49B-2020] - 3
Fayette inmate illnesses by type and quantity[,] and comparison of illness rates at other

[SCIs].” Id. (brackets in original, internal quotation marks and citation omitted).

       In February 2015, Appellees filed a petition for enforcement with the

Commonwealth Court, seeking statutory sanctions and attorney fees alleging DOC

demonstrated bad faith in responding to the request for records, and the OOR’s directive.

DOC filed preliminary objections, which were overruled. DOC thereafter filed an answer

and new matter. Appellees filed a motion for judgment on the pleadings, which the court

denied.2 After further discovery, the parties filed cross-motions for summary relief.

       A three-judge panel of the Commonwealth Court first considered whether DOC

had complied with the OOR’s Disclosure Order.             DOC contended it provided all

responsive records based on its reasonable interpretation of the scope of the request.

The panel granted DOC’s motion in part and denied it in part. Specifically, it held DOC

was not required to disclose individual inmate medical records or to create new records

compiling data from those records not already created or that would not be created in

regular course. Uniontown I, 151 A.3d at 1207 (Pa. Cmwlth. 2016). However, in addition

to records created as part of the No Escape Investigation, the Commonwealth Court

identified the following records that DOC should have provided: (1) the Chronic Care

Clinics Database; (2) the Oncology Database; (3) Mortality Lists; and (4) Pharmacy

Contractor Reports, set forth above. Id. at 1205. Because the panel could not discern

the full extent of any non-compliance by DOC, the panel directed the parties to file a

stipulation as to the disclosure status of these five classes of records. The panel denied



2  Senior Judge J. Wesley Oler, Jr. issued this ruling in an unpublished single-judge
opinion. See Uniontown Newspapers v. Dep’t of Corr. (Pa. Cmwlth., No. 66 M.D. 2015,
filed December 7, 2015). Therein, he held judgment on the pleadings was inappropriate
because an issue of material fact existed concerning whether the DOC’s interpretation of
and/or response to the request for records was reasonable or made in bad faith.


                             [J-49A-2020 and J-49B-2020] - 4
Appellees’ motion without prejudice and reserved judgment on the issue of bad faith

sanctions. Id. at 1209

      The parties engaged in further discovery. During this process, in March 2017,

DOC disclosed additional mortality lists and data from its oncology database. After

discovery was complete, the parties filed a stipulation that the “Pharmacy Contractor

Reports and Chronic Care Clinic records remained outstanding.” Uniontown II, 185 A.3d

at 1166. The Commonwealth Court held a hearing in August 2017, and the parties filed

proposed findings of fact and conclusions of law in October 2017.

      In a single-judge opinion and order entered on March 23, 2018, the court

proceeded to review Appellees’ alleged grounds for finding DOC acted in bad faith,

specifically, that DOC construed the record request too narrowly; DOC failed to search

records; and DOC failed to comply with the OOR’s Disclosure Order. It addressed DOC’s

compliance at each stage, including its construction of the request, responsive actions

upon receipt of the record request, its actions at the appeal stage before the OOR, and

its degree of compliance with the disclosure order of the OOR.

      With respect to the construction of the request, the court first noted that nothing in

the request for information referenced the No Escape Investigation, and that DOC’s

assumption that the request related only to records related to that investigation stemmed

merely from the coincidental timing of the request. The court noted that Appellees

presented no evidence of communications with DOC clarifying the parameters of the

request. The court further found that DOC’s open records officer merely forwarded the

request to DOC’s Health Care Bureau without an interpretation of the request, and

reflexively accepted the Health Care Bureau’s subsequent interpretation. Absent any

showing of an attempt to construe the request in any particular adverse manner, the court

determined that DOC’s erroneously narrow interpretation of the request did not itself




                            [J-49A-2020 and J-49B-2020] - 5
amount to bad faith. Rather, it noted, “the primary problem revealed during the hearing

was that DOC did not give any specific, separate consideration to the Request at all.”

Uniontown II, 185 A.3d at 1171 (emphasis in original).

       The court observed that, during the appeal stage before the OOR, DOC

represented to the OOR that it possessed records that were responsive to Appellees’

request, but the records were exempt from disclosure. The basis for this representation

was a verification DOC’s in-house counsel prepared for the Director of DOC’s Bureau of

Health Care Services, who also oversaw the No Escape Investigation. Critically, counsel

submitted this verification to the OOR without ever obtaining or reviewing the records. Id.

at 1173. Judge Simpson concluded that “by contesting access during the appeal, without

obtaining all records and assessing the records’ public nature, DOC acted in bad faith.”

Id.

       Once the OOR ordered disclosure within 30 days, “DOC bore the burden to prove

it provided all responsive records.” Id. (internal quotation marks omitted). The court found

that DOC waited until after the 30-day period had passed before confirming whether it

had searched for all potentially responsive records. Id. In addition, DOC failed to disclose

all mortality lists and the oncology database data until months beyond the deadline. Id.

Furthermore, DOC did not contact its pharmacy contractor until 2017 in order to obtain

potentially responsive records held by the contractor. Id. The court determined this

further evidenced a lack of good faith on the part of DOC. Id. at 1174. In addition, due

to DOC’s tardiness, certain chronic care clinic records were not preserved and were no

longer available. Id.

       Concluding DOC responded in bad faith, the court then turned to the relief due to

Appellees. First, the Commonwealth Court ordered disclosure of certain classes of




                            [J-49A-2020 and J-49B-2020] - 6
remaining responsive records within 20 days.3 Id. In addition, the court observed that

the RTKL permits sanctions up to $1,500.00 “if an agency denied access to a public

record in bad faith.” 65 P.S. § 67.1305(a). Based on its findings, the court concluded

that the maximum amount of sanctions was appropriate in this case. The court deferred

any resolution of Appellees’ request for attorney fees. The court directed Appellees to

advise the court in writing of its intent to pursue its claim for attorney fees together with

any supporting documentation, whereupon further briefing and/or hearing would be

scheduled.

       Appellees subsequently pursued their claim for attorney fees. The court conducted

a hearing on the issue of what constituted “reasonable” attorney fees in this case.

Ultimately, by order entered on October 29, 2018, the Commonwealth Court awarded

Appellees attorney fees of $118,458.37. Uniontown Newspapers, Inc. v. Pa. Dep’t of

Corr., 197 A.3d 825 (Pa. Cmwlth. 2018) (Uniontown III). Therein, the court clarified that

it resolved the issue of bad faith in its earlier decision and accepted that finding for the

purpose of determining reasonable attorney fees in the instant proceeding. Id. at 830.

       DOC filed a petition for allowance of appeal, which this court granted, limited to the

following issues:

              1.     Where RTKL Sections 65 P.S. §67.1304 and §67.1305
              premise the award of sanctions and attorney fees on a finding
              of bad faith and willful and wanton behavior, can a court
              impose those penalties based on a finding that the RTK
              responder failed to personally and independently assess the
              universe of documents sought, instead relying on the
              statement of Bureau functionaries that all otherwise
              responsive records are part of a noncriminal investigation,
              when any duty to independently and personally assess is not
              clearly delineated in either the statute or the case law?



3DOC does not dispute that these documents were responsive to the request, were not
subject to any exclusion, and remained undisclosed.

                             [J-49A-2020 and J-49B-2020] - 7
              2.     Did the Commonwealth Court properly construe the
              statutory language in 65 P.S. §67.1304 as authorizing an
              award of attorney fees when a court reverses a final
              determination of an agency rather than when a court reverses
              the final determination of the appeals officer?


Uniontown Newspapers, Inc. v. Pa. Dep’t of Corr., 218 A.3d 375 (Pa. 2019).

                                            I.

       With respect to the first issue, DOC focuses primarily on the Commonwealth

Court’s findings regarding the actions of open records officer Filkosky.4

       The court found that upon receipt of Haines request, Filkosky forwarded her e-mail

to DOC’s Bureau of Health Care Services without any instructions. The Bureau did not

respond in writing; however, one of its employees, Cathy Montag, spoke to Filkosky and

informed him that the requested records all related to the No Escape Investigation that

DOC and the DOH were performing. Filkosky concluded that the only other records would

be the inmates’ medical files. N.T. 8/28/17, at 126-28. In addition, the court noted:

              Significantly, Filkosky did not receive any potentially
              responsive records from DOC’s Health Care Bureau. Without
              understanding the records involved, he relied on DOC’s
              Health Care Bureau’s assessment that any responsive
              records related to the No Escape Investigation. Filkosky also
              did not discern what records were allegedly investigative
              either to document their content or to assess any exemptions.
              Filkosky issued DOC’s denial under Section 903 of the RTKL
              without reviewing any records.

              Accordingly, DOC did not perform its duties during the request
              stage in several material respects. In short, DOC neglected
              to: perform a good faith search; obtain records from sources
              consulted during the No Escape Investigation; review all
              potentially responsive records; and assess the content of
              responsive records before withholding access.

4Statutory interpretation raises a question of law. Therefore, our standard of review is
de novo and our scope of review is plenary. Com. v. Giulian, 141 A.3d 1262, 1266 (Pa.
2016).



                            [J-49A-2020 and J-49B-2020] - 8
Uniontown II, 185 A.3d at 1168.5

       The court noted that pursuant to DOC’s procedures, once the open records officer

receives a RTKL request, “‘there must be no disposal of potentially responsive

records (no deletion of potentially responsive e-mails, etc.), . . . notice of the RTKL

request should be considered the equivalent of a litigation hold.’” Id. at 1167 (citing Jt.

Ex. 1 (RTKL Procedures, 2/12/12) (bold in original)). Further, DOC Policy provides, “[t]he

open records officer must retain all potentially responsive records obtained from the

custodian ‘until further notice’ regardless of a record retention schedule permitting

disposal.” Id. (citing Jt. Ex. 19 at part IV(K)(19)). Here, the Bureau of Health Care

Services did not receive notice of a hold instruction. N.T. 8/28/17, at 45-46.

       The court explained that the RTKL is remedial legislation designed to facilitate

transparency of government information and to promote accountability. Id. at 1170 (citing

Bowling v. Office of Open Records, 990 A.2d 813, 824 (Pa. Cmwlth. 2010), aff’d. 75 A.3d

453 (Pa. 2013)). As such, the court observed that, under the RTKL, proof of bad faith

does not require establishing fraud or corruption. Id. Rather, an abnegation of mandatory

duties by an agency, including performance of a detailed search and review of records to

ascertain if the requested material exists, or if any exclusion may apply, prior to denial of

access will support a finding of bad faith. Id. (citing Chambersburg Area Sch. Dist. v.

Dorsey, 97 A.3d 1281 (Pa. Cmwlth. 2014)).

       The court noted that Chapter 9 of the RTKL sets forth an agency’s duties when

responding to a request for records. Upon receiving the request, the officer “must make


5 In the appeal to the OOR, DOC submitted a verification from Director Oppman dated
November 4, 2014, which stated that the records Haines requested are “presently part of
a noncriminal investigation that was started by the Department and now includes the
Department of Health.” Joint Trial Exhibit 6. The verification was prepared by Chase
DeFelice, in-house counsel for DOC. The court concluded that “Oppman was not directly
involved in responding to the Request during the request stage.” Uniontown II, 185 A.3d
at 1168 n.5.

                             [J-49A-2020 and J-49B-2020] - 9
a good faith effort to determine whether: (1) the record is a public record; and, (2) the

record is in the possession, custody, or control of the agency.” Id. at 1171. The officer

also has a duty to “to advise all custodians of potentially responsive records about the

request, and to obtain all potentially responsive records from those in possession.” Id. at

1171-72. If the agency does not possess the records in question, but a contractor does,

the agency must “take reasonable steps to secure the records from the contractor and

then make a determination if those records are exempt from disclosure.” Id. at 1172

(brackets omitted). After gathering all the relevant records, the agency must then “review

the records and assess their public nature under Sections 9016 and 9037 of the RTKL.”

6   Section 901 of the RTKL provides, in relevant part:

                § 67.901.     General rule

                Upon receipt of a written request for access to a record, an
                agency shall make a good faith effort to determine if the record
                requested is a public record, legislative record or financial
                record and whether the agency has possession, custody or
                control of the identified record, and to respond as promptly as
                possible under the circumstances existing at the time of the
                request.

65 P.S. § 67.901.
7   Section 903 of the RTKL provides, in relevant part:


                § 67.903.     Denial

                If an agency’s response is a denial of a written request for
                access, whether in whole or in part, the denial shall be in
                writing and shall include:

                        (1)    A description of the record requested.
                        (2)    The specific reasons for the denial, including a
                citation of supporting legal authority.

65 P.S. § 67.903.



                              [J-49A-2020 and J-49B-2020] - 10
Id. As the Commonwealth Court observed, “[i]t is axiomatic that an agency cannot discern

whether a record is public or exempt without first obtaining and reviewing the record.” Id.

       The court determined that the DOC did not make a good faith effort to establish

whether it possessed or controlled records responsive to the request. Specifically, the

court found the DOC made no search for responsive records at the request stage, instead

identifying the existence of responsive records only after litigation had begun.          Id.

Moreover, the court concluded the DOC failed to obtain all records from its Health Care

Bureau, Pharmacy Contractor, and other record custodians upon receiving Appellees’

request. Id. Accordingly, the court concluded, “[w]ithout obtaining or reviewing any

records, DOC denied access to responsive public records. DOC’s failure to comply with

Section 901 prior to issuing its ‘denial’ under Section 903 constitutes bad faith.” Id.

       DOC argues that the open records officer’s denial of Haines’ request cannot

constitute bad faith because Filkosky complied with Section 502 of the RTKL, which

provides, in relevant part:

              § 67.502.       Open-records officer

              (a)    Establishment. -

                    (1)    An agency shall designate an official or
              employee to act as the open-records officer.

                                            ...

              (b)    Functions. -

                     (1)    The open-records officer shall receive requests
              submitted to the agency under this act, direct requests to other
              appropriate persons within the agency or to appropriate
              persons in another agency, track the agency’s progress in
              responding to requests and issue interim and final responses
              under this act.
65 P.S. § 67.502.




                              [J-49A-2020 and J-49B-2020] - 11
       DOC maintains that nothing in Section 502 or any other section of the RTKL places

on the open records officer a duty to perform an independent record search, physically

obtain records, review them or assess their content. Rather, it asserts the duty to make

a good faith effort under Section 901 was placed on the agency, and notes that in this

case, “Ms. Montag, who was familiar with the records, was part of the agency at the time

in question.” Appellant’s Brief, at 17.

       DOC recognizes that once it receives a request, an agency must perform an

assessment whether the record requested is a public record.         However, it argues that

while the open records officer may perform the assessment, having someone else do so,

such as Ms. Montag from the Bureau of Health Care Services, is not a violation of Section

502, which is silent on the point of who must perform the assessment. Id. at 18.

       Appellees assert DOC has misconstrued the Commonwealth Court’s decision

because at no point does the opinion specifically state that the open records officer’s

failure to search for responsive documents is the basis for the finding of bad faith. Rather,

it emphasizes that the court points to DOC’s misconduct.

       With respect to the request stage, which is the focus of the instant matter,

Appellees point out that the testimony from the August 28, 2017 hearing supports the

court’s findings regarding DOC’s failure to conduct a good faith search for responsive

records. Filkosky testified that he understood the newspaper had not asked for results of

the DOC’s investigation into the Abolitionist Report. N.T. 8/28/17, at 139. However,

based on his conversation with Ms. Montag, he “got the impression that other than the

investigation, the only records that would exist would be inmates’ medical files.” Id. at

128. He did nothing to confirm his impression nor did he question Ms. Montag as to why

the response to the Abolitionist Report would cover a request for documents from a third

party. Id. at 135.




                            [J-49A-2020 and J-49B-2020] - 12
       Appellees are correct that at no point does the Commonwealth Court specifically

state the open records officer acted in bad faith, but instead concludes that DOC did so.

However, as noted above, the court criticized both Filkosky’s unquestioning reliance on

Ms. Montag’s representations that all responsive records related to the No Escape

Investigation, and Filkosky’s failure to obtain and review those records to document their

content or assess any exemptions.        Uniontown II, 185 A.3d at 1168.        Immediately

thereafter, the court recognized that “DOC did not perform its duties during the request

stage in several material respects,” id., all of which directly related to the open records

officer’s deficient performance. The court subsequently noted:

              Here, DOC did not make a good faith effort to determine
              whether it had possession or control of responsive records
              upon receipt of the Request. Critically, it did not perform any
              search for records in response to the Request.

              DOC’s failure to search records in its possession for
              responsive records during the request stage constitutes bad
              faith.


Id. at 1172 (citations omitted). Again, there is a clear identification between the failures

of the open records officer and the DOC as found by the court.            Accordingly, it is

appropriate for us to consider the duties the court placed on the open records officer in

this case to “obtain records from sources consulted during the No Escape Investigation;

review all potentially responsive records; and assess the content of responsive records

before withholding access.” Id. at 1168.

       It is well-settled that “[j]ust like a private corporation, any governmental agency or

political subdivision, and indeed the Commonwealth itself can only act or carry out its

duties through real people - its agents, servants or employees.” Moon Area School Dist.

v. Garzony, 560 A.2d 1361, 1366 (Pa. 1989). Section 901 of the RTKL places upon an

agency the responsibility to “make a good faith effort to determine if the record requested



                            [J-49A-2020 and J-49B-2020] - 13
is a public record . . . and to respond as promptly as possible under the circumstances

existing at the time of the request.” 65 P.S. § 67.901. Section 502(b)(1) provides that the

open records officer is the individual who receives the request and “track[s] the agency’s

progress in responding to requests.” 67 P.S. § 67.502(b)(1). Here, the court apparently

ascribed to DOC the failure of the open records officer to do anything other than forward

the request to the Bureau of Health Care Services. Filkosky testified that he did not seek

an explanation about the Abolitionist Investigation and how it related to the request; did

not review the request with the Bureau of Health Care Services; did not question the

narrow interpretation of the request by the Bureau; and did not take any steps to confirm

whether the only records that existed other than those generated in the ongoing

investigation were medical records. N.T. 8/28/17, at 134-36.

       “When the General Assembly replaced the Right to Know Act in 2009 with the

current RTKL, it significantly expanded public access to governmental records . . . with

the goal of promoting government transparency.” Pa. State Police v. Grove, 161 A.3d

877, 892 (Pa. 2017) (internal quotation and citation omitted). In order to advance this

goal we conclude it is reasonable to impose on the open records officer a duty to act with

diligence when “direct[ing] requests to other appropriate persons within the agency.”

65 P.S. § 502(b)(1). This is what the Commonwealth Court did by implication when it

faulted Filkosky for his slavish reliance on the Health Care Bureau’s conclusion that the

only responsive records related to the No Escape Investigation, and for his failure to

review the allegedly investigative records to determine if they were exempt. Mindful that

the open records officer is the statutorily designated individual responsible for the record

gathering process, we reject DOC’s contention the open records officer fulfills his or her

obligation simply by relying on the representations of others without inquiring as to what




                            [J-49A-2020 and J-49B-2020] - 14
investigation was made and without reviewing the records upon which the individual

responding to the request relied.

       Accordingly, we conclude that the Commonwealth Court did not err when it

determined that DOC acted in bad faith at the request stage, in significant part because

the open records officer failed to act with diligence in response to Appellee’s request.

       Related to this issue, DOC argues the Commonwealth Court’s construction of

Section 502 raises significant administrative problems because it would require an open

records officer to know every possible place records could exist, which is impossible for

an agency the size of DOC. It also asserts that requiring an open records officer to obtain

a copy of records that the agency maintains are exempt would result in duplication and

temporary retention of thousands of documents that may never be released. Lastly, it

asserts that requiring the open records officer to assess the records for responsiveness,

instead of relying on the determinations of employees who are familiar with them may be

impossible due to the technical knowledge required to determine if the records are

responsive to the request. Id. at 19-20.

       While cognizant of DOC’s argument, in this instance we nevertheless agree with

Appellees’ reliance on Com., Dep’t of Envtl. Prot. v. Legere, 50 A.3d 260, 266 (Pa.

Cmwlth. 2012) where the court held, “[t]here is simply nothing in the RTKL that authorizes

an agency to refuse to search for and produce documents based on the contention it

would be too burdensome to do so.” Such concerns must give way to the important goal

of government transparency, which is the hallmark of the RTKL. See Grove, 161 A.3d at

892.

       As recognized by amicus curiae Pennsylvania NewsMedia Association, ‘[a] good

faith response - either to produce records or assert an exemption - cannot occur absent

a good faith search, followed by collection and review of responsive records, so an agency




                            [J-49A-2020 and J-49B-2020] - 15
has actual knowledge about the contents of the relevant documents.” Brief of Amicus

Curiae, at 15. In light of DOC’s failure to take any reasonable steps to respond to

Appellee’s request, its argument with respect to burdensomeness rings hollow.



                                            II.



      DOC next challenges the award of attorney fees under Section 1304 of the RTKL,

65 P.S. § 67.1304. The court observed that it had jurisdiction under the RTKL to consider

an award of attorney’s fees, based on Appellees’ prior successful appeal before the OOR.

After that appeal, the court noted that Appellees began this enforcement action in the

Commonwealth Court’s ancillary appellate jurisdiction under Chapter 13 of the RTKL.

Uniontown III, 197 A.3d at 832.

      In general, awards of attorney fees in RTKL proceedings are authorized by Section

1304(a), which provides:


             § 67.1304. Court costs and attorney fees

             (a) Reversal of agency determination.--If a court reverses
             the final determination of the appeals officer or grants access
             to a record after a request for access was deemed denied, the
             court may award reasonable attorney fees and costs of
             litigation or an appropriate portion thereof to a requester if the
             court finds either of the following:

                    (1) the agency receiving the original request willfully or
                    with wanton disregard deprived the requester of
                    access to a public record subject to access or
                    otherwise acted in bad faith under the provisions of this
                    act; or

                    (2) the exemptions, exclusions or defenses asserted by
                    the agency in its final determination were not based on
                    a reasonable interpretation of law.




                           [J-49A-2020 and J-49B-2020] - 16
65 P.S. § 67.1304(a).

       The court noted that the term “final determination” is used in two different ways in

Section 67.1304(a). The section refers to “the final determination of the appeals officer”

in the text of Subsection (a) and “the agency in its final determination” in the text of

Subsection (a)(2). Id. at 834 (quoting 65 P.S. §67.1304). The court concluded that the

term “final determination” was therefore ambiguous. It framed the question as “whether

attorney fees are reserved for when the Court reverses an appeals officer’s determination,

as opposed to when a receiving agency’s determination is reversed.” Id. (emphasis in

original).

       The court concluded that the best reading of Section 67.1304(a) is to authorize

attorney fees when an agency’s determination is reversed. Judge Simpson noted that a

contrary interpretation would be unreasonable and yield absurd results. Id.; see also 1

Pa.C.S. § 1922(1). Construing the section to mean an appeals officer’s determination

“would penalize a requester for prevailing in its Chapter 11 appeal . . . because when an

appeals officer recognizes a requester’s access rights in the administrative proceeding,

reversing that appeals officer’s determination would be adverse to the requester.” Id.

(emphasis in original). The court continued that if the section required “reversal of an

appeals officer’s final determination is a prerequisite for requester’s recovery under

Section 1304(a), the agency accused of bad faith may preclude this remedy by electing

not to appeal the final determination to a Chapter 13 Court.” Id. As a result, “the most

egregious of agency conduct, and the denials of access recognized as improper during

the Chapter 11 appeal, could go unchecked.” Id. The Commonwealth Court offered this

case as an illustration of the problems such an interpretation would create.

             Consider the current case. DOC disregarded its disclosure
             duties during each stage of the RTKL process and did not
             comply with the appeals officer’s final determination in
             Requester’s favor. Because it obtained the Disclosure Order,


                           [J-49A-2020 and J-49B-2020] - 17
              Requester had no interest in this Court reversing the appeals
              officer’s final determination. However, DOC elected to not
              appeal, yet did not discover or disclose all responsive records
              until after years of litigation. Requester here advocated the
              public interest in a matter of public health affecting a captive
              population. Its recovery of fees should not turn on whether a
              noncompliant agency appealed to this Court.

              In the context of “bad faith,” if an agency denied access
              improperly, it is more likely that an appeals officer would
              decide disclosure in a requester’s favor. Presuming an
              agency committed bad faith, and disregarded the RTKL
              process at each stage as DOC did here, then on appeal, a
              Chapter 13 Court is more likely to affirm an appeals officer’s
              determination in a requester's favor than to reverse it.

Id. (emphasis in original).
       The court also concluded that its construction was supported by cases construing

the Right to Know Act, the RTKL’s predecessor. Specifically, in Parsons v. Pa. Higher

Educ. Assistance Agency, 910 A.2d 177 (Pa. Cmwlth. 2006) (en banc), appeal denied,

917 A.2d 316 (Pa. 2007), the Commonwealth Court held that the attorney fees provision

of the [Right to Know Act] permitted an award of attorney fees “if a court reverses an

agency’s final determination[.]”      Parsons, 910 A.2d at 188.          Based on these

considerations, the court construed “Section 1304(a)(1) of the RTKL as permitting

recovery of attorney fees when the receiving agency determination is reversed, and it

deprived a requester of access to records in bad faith.” Uniontown III, 197 A.3d at 835.

Therefore, the court held Appellees were entitled to reasonable attorney fees.8

       In this case, Appellees requested fees totaling $215,190.75. Id. After reviewing

the legal parameters surrounding what constitutes “reasonable” attorney fees, and upon

consideration of the evidence presented, the Commonwealth Court reduced the amount

of attorney fees to $118,458.37. Id. at 841.

8In light of its conclusion on Section 67.1304(a), the court declined to decide whether the
Costs Act would allow Appellees to recover attorney fees. Uniontown III, 197 A.3d at 835;
see also generally 42 Pa.C.S. § 2503(7).

                              [J-49A-2020 and J-49B-2020] - 18
       DOC asserts that the Commonwealth Court erred in concluding that the term “final

determination” in Section 1304(a) is ambiguous. It argues, “[w]hile it is true that the term

is used in two places to address different determinations, each use is clear in itself.”

Appellant’s Brief at 22. DOC notes that while Section 1304(a) provides for imposition of

costs and attorney fees if the court reverses “the final determination of an appeals officer,”

Section 1304(a)(2) refers to the final determination of the agency in answering the

request. Id.

       DOC draws our attention to Section 1921(b) of the Statutory Construction Act,

which provides that “[w]hen the words of a statute are clear and free from all ambiguity,

the letter of it is not to be disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S §

1921(b). It avers that the plain language of Section 1304(a) “limits court costs and fees

imposed to two instances --- reversal of the appeals officer or grant of a deemed denial.”

Id. Here, the Commonwealth Court did not reverse the appeals officer because no appeal

was taken from her order. Nor was there a deemed denial by the agency. Accordingly,

DOC argues that in light of the plain language of the statute, the court should not have

resorted to the principles of statutory construction.

       Appellees offer several reasons in support of their position that we should affirm

the Commonwealth Court’s interpretation of Section 1304(a). Initially, they note that the

heading of the section, “reversal of an agency decision,” indicates that the provision

applies any time an agency’s decision to deny access is reversed. In addition, they assert

the multiple references to a “final determination” in Section 1304(a), along with the

heading of the section create an ambiguity that justifies the Commonwealth Court’s

reliance on canons of statutory construction. See, Narberth Borough v. Lower Merion

Twp., 915 A.2d 626, 634 (Pa. 2007) (statutory interpretation principles apply when “the




                             [J-49A-2020 and J-49B-2020] - 19
plain language of the statute, standing alone, leaves room for doubt as to its intended

meaning.”).

         Appellees emphasize that “[t]he object of all interpretation and construction of

statutes is to ascertain and effectuate the intention of the General Assembly.” 1 Pa.C.S.

§ 1921(a). This Court held that “the objective of the RTKL is to empower citizens by

affording them access to information concerning the activities of their government.” Levy

v. Senate of Pennsylvania, 65 A.3d 361, 381 (Pa. 2013) (quotation and citation omitted).

“Courts should liberally construe the RTKL to effectuate its purpose of promoting access

to official government information in order to prohibit secrets, scrutinize the actions of

public officials, and make public officials accountable for their actions.” Id. Appellees’

Brief at 36-37.

         When interpreting a statute, we are mindful that “the General Assembly does not

intend a result that is absurd.” 1 Pa.C.S. § 1922(1). Echoing the Commonwealth Court,

Appellees argue that limiting fees to situations where the court reverses an order of the

OOR appeals officer would render such a result.          “If reversal of the OOR was a

prerequisite to fees, the RTKL would penalize a requestor for prevailing at the OOR.” Id.

at 37.

         Appellees further assert this Court has recognized that the RTKL, which replaced

the former Right to Know Act, “was a dramatic expansion of the public’s access to

government documents” and “demonstrate[s] a legislative purpose of expanded

government transparency through public access to documents.” Levy, 65 A.3d at 381.

The Right to Know Act contained the following fee shifting provision:

               (a)    Reversal of agency determination.            If a court
               reverses an agency’s final determination, the court may award
               reasonable attorney fees and costs of litigation or an
               appropriate portion thereof to a requester if the court finds
               either of the following:



                            [J-49A-2020 and J-49B-2020] - 20
                     (1)    the agency willfully or with wanton disregard
              deprived the requester of access to a public record subject to
              access under the provisions of this act; or

                    (2)    the exemptions, exclusions or defenses
              asserted by the agency in its final determination were not
              based on a reasonable interpretation of the law.


65 P.S. § 66.4-1(a) (repealed).

       Noting that Section 1304(a) of the RTKL has the identical heading as Section 66.4-

1(a) of the Act, Appellees suggest the RTKL should be read in accord with the

predecessor statute.     To do so is consistent with this Court’s direction that when

discerning legislative intent we may consider “the former law, if any, including other

statutes or regulations upon the same or similar subjects.” Com. v. Giulian, 141 A.3d

1262, 1268 (Pa. 2016). Further supporting this position, Appellees note that while the

RTKL bill was before the Senate, the focus was on strengthening the enforcement

provisions and facilitating fee shifting:

              Another criticism of Senate Bill No. 1 is the fact that it removes
              criminal penalties which have existed since the current law
              was adopted. This was done because we can find no
              evidence of a single criminal prosecution under the 1957 law,
              and because the ACLU and the Attorney General of
              Pennsylvania agree that criminal, sanctions were an
              inappropriate remedy. Although Senate Bill No. 1 removes
              the criminal penalties, it also significantly strengthens civil
              penalties for noncompliance and makes it easier for a plaintiff
              to recover attorney fees if an agency acts in bad faith. I
              believe these are things that will have a practical, meaningful
              effect on people’s ability to obtain records.


SB 1, PN 1583 - Pa. Legis. J., No. 89, Sess. of 2007, Bill on Third Consideration and

Final Passage, at 1407 (Pa. 2007) (Sen. Pileggi).

       Because the intent of the Legislature when enacting the RTKL was to expand

access to government records, Appellees argue it would be unreasonable to limit fee



                             [J-49A-2020 and J-49B-2020] - 21
shifting to a narrower set of circumstances than provided for in the Right to Know Act.

Accordingly, consistent with its predecessor, the enforcement provision of the RTKL

should apply “where an agency’s final decision to deny access is reversed and found to

be in bad faith.” Appellees’ Brief, at 40.

       Appellees further challenge DOC’s position that only a deemed denial as opposed

to an express denial can serve as a basis for fee shifting. They note that throughout the

RTKL no distinction is made between deemed and express denials. Accordingly, relying

on the rule that “[e]very statute shall be construed, if possible, to give effect to all its

provisions,” 1 Pa.C.S. § 1921(a), Appellees argue that deemed and express denials give

requestors the same rights under the RTKL. Id. at 40-41.

       Appellees maintain the enforcement provisions of the RTKL should be viewed in a

manner consistent with Section 1932(b) of the Statutory Construction Act, which provides,

in relevant part, “[s]tatutes in pari materia shall be read together. 1 Pa.C.S. § 1932(b),

Appellees point out that Section 1305(a) of the RTKL permits a civil penalty of up to

$1,500 “if an agency denied access to a public record in bad faith.” 65 P.S. § 67.1305.

Because this section applies any time a bad faith denial of access occurs, Appellees

assert that a similar standard should apply to the fee shifting provisions of Section

1304(a). Id. at 41.

       Our resolution of this issue is grounded on whether Section 1304(a) is ambiguous.

As this Court has noted:

              In matters involving statutory interpretation, the Statutory
              Construction Act directs courts to ascertain and effectuate the
              intent of the General Assembly. 1 Pa.C.S. § 1921(a). A
              statute’s plain language generally provides the best indication
              of legislative intent. See, e.g., McGrory v. Dep’t of Transp.,
              591 Pa. 56, 915 A.2d 1155, 1158 (2007); Commonwealth v.
              Gilmour Mfg. Co., 573 Pa. 143, 822 A.2d 676, 679 (2003). In
              construing the language, however, and giving it effect, “we


                            [J-49A-2020 and J-49B-2020] - 22
             should not interpret statutory words in isolation, but must read
             them with reference to the context in which they appear.”
             Roethlein v. Portnoff Law Assocs., Ltd., 623 Pa. 1, 81 A.3d
             816, 822 (2013), citing Mishoe v. Erie Ins. Co., 573 Pa. 267,
             824 A.2d 1153, 1155 (2003). Accord Commonwealth v. Office
             of Open Records, 628 Pa. 163, 103 A.3d 1276, 1285 (2014)
             (statutory language must be read in context; in ascertaining
             legislative intent, every portion is to be read together with
             remaining language and construed with reference to statute
             as a whole).

             The United States Supreme Court also takes a contextual
             approach in assessing the plain language of statutes and in
             determining if an ambiguity exists. See generally King v.
             Burwell, 576 U.S. 473, 486, 135 S.Ct. 2480, 2489, 192
             L.Ed.2d 483 (2015) (“If the statutory language is plain, we
             must enforce it according to its terms. But oftentimes the
             meaning—or ambiguity—of certain words or phrases may
             only become evident when placed in context. So when
             deciding whether the language is plain, we must read the
             words in their context and with a view to their place in the
             overall statutory scheme.” (internal quotation marks and
             citations omitted)); Yates v. United States, 574 U.S. 528, 537,
             135 S.Ct. 1074, 1081–82, 191 L.Ed.2d 64 (2015) (“‘[T]he
             plainness or ambiguity of statutory language is determined
             [not only] by reference to the language itself, [but as well by]
             the specific context in which that language is used, and the
             broader context of the statute as a whole.’ Ordinarily, a word’s
             usage accords with its dictionary definition. In law as in life,
             however, the same words, placed in different contexts,
             sometimes mean different things.” (internal citations omitted)).

Com. v. Giulian, 141 A.3d at 1266.

      Like the Commonwealth Court, we conclude that the use of the term “final

determination” with respect to the appeals officer and to the agency in the same section

renders the term ambiguous in Section 1304(a).

      In light of this ambiguity, recourse to statutory interpretation is appropriate.

Foremost, we look to the intent of the legislature when enacting the RTKL. As this Court


                           [J-49A-2020 and J-49B-2020] - 23
has recognized, “the objective of the RTKL . . . is to empower citizens by affording them

access to information concerning the activities of their government.” SWB Yankees, LLC

v. Wintermantel, 45 A.3d 1029, 1041 (Pa. 2012). “We are obliged to liberally construe

the [RTKL] to effectuate its salutary purpose of promoting access to official government

information in order to prohibit secrets, scrutinize actions of public officials and make

officials accountable for their actions.” Dep’t of Pub. Welfare v. Eiseman, 125 A.3d 19,

29 (Pa. 2015) (quotation and citation omitted).

       As noted, the fee shifting provision of the Right to Know Act provided for an award

of reasonable attorney fees and cost of litigation where “a court reverses an agency’s

final determination.” 65 P.S. § 66.4-1(a) (repealed). If we were to accept DOC’s position

that Section 1304 only permits recovery of attorney fees and costs where the court

reverses the determination of the appeals officer or the agency deems the request denied,

a requester would have less rights under the RTKL than under the repealed Right to Know

Act. Considering that the RTKL “significantly expanded public access to governmental

records . . . with the goal of promoting government transparency,” Grove, 161 A.3d at

892, such a result is contrary to legislative intent.

       Moreover, as the Commonwealth Court recognized, making the reversal of the

appeals officer’s determination a prerequisite for imposition of attorney fees and costs

can lead to an absurd result. In this case, after DOC denied Appellees’ request, they

sought relief from the OOR appeals officer who issued a disclosure order in their favor.

Having received the relief they requested, Appellees had no reason to seek further

appeal. DOC chose not to appeal, yet nevertheless failed to “discover or disclose all

responsive records until after years of litigation.” Uniontown III, 197 A.3d at 834. The

effect of DOC’s proposed reading of Section 1304 is that a requester who is successful

at the OOR is prevented from seeking attorney fees and costs if an agency does not file




                             [J-49A-2020 and J-49B-2020] - 24
an appeal. The practical effect of DOC’s position is to limit a requester to “a civil penalty

of not more than $1,500 if an agency denied access to a public record in bad faith.” 65

P.S. § 67.1305.

       Consistent with the purpose of the RTKL, we affirm the conclusion of the

Commonwealth Court that Section 1304(a)(1) “permit[s] recovery of attorney fees when

the receiving agency determination is reversed, and it deprived a requester of access to

records in bad faith.” Id. at 835.


       Chief Justice Saylor and Justices Baer and Donohue join the opinion.

       Justice Wecht files a concurring and dissenting opinion in which Justice Todd joins.

       Justice Dougherty files a dissenting opinion.




                            [J-49A-2020 and J-49B-2020] - 25